                                                                                                               Eastern District of Kentuclcy
                Case: 0:19-cr-00009-DLB Doc #: 16 Filed: 10/28/19 Page: 1 of 7 - Page ID#: 44
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                                                                                                                      FI l ED
                       Sheet 1
                                                                                                                     0er 2 B2mg
                                                                                                                     AT COVINGTON
                                           UNITED STATES DISTRICT COURT                                             ROBERT R. CARR
                                         Eastern District of Kentucky - Northern Division at               Ashl~'cfK u.s. DISTRICT COUff•

                                                                             )
              UNITED STATES OF AMERICA                                       )      JUDGMENT IN A CRIMINAL CASE
                                    v.                                       )
                                                                             )
                           Kelli R. Bowen                                    )      Case Number:            0:19-CR-9-DLB-1
                                                                             )      USM Number:             22690-032
                                                                             )
                                                                             )      John A. Proctor
                                                                             )      Defendant's Attorney
 THE DEFENDANT:
 lZI pleaded guilty to count(s)
                                     -1 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 □ pleaded nolo contendere to count(s)
     which was accepted by the court.
 D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 Title & Section       Nature of Offense                                                                                 Offense Ended            Count
      18:656           Embezzlement by a Bank Employee                                                                      7/28/2015                 1




        The defendant is sentenced as provided in pages 2 through            __7 _ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.

 □   The defendant has been found not guilty on count(s)

 □ Count(s)                                                      □    is    O    are dismissed on the motion of the United States.
               ---------------
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
  or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
  the defendant must notify the court and United States attorney of material changes in economic circumstances.


                                                                             Date           sition of Judgm

                                                                                    ~-e of Judge

                                                                             Honorable David L. Bunning, U.S. District Judge
                                                                             Name and Title of Judge

                                                                             October 27 2019
                                                                             Date
                      Case: 0:19-cr-00009-DLB Doc #: 16 Filed: 10/28/19 Page: 2 of 7 - Page ID#: 45
AO 245B (Rev. 02/18)      Judgment in a Criminal Case
                          Sheet 2 - Imprisonment

                                                                                                            Judgment - Page - = 2 - of   7
   DEFENDANT:                        Kelli R. Bowen
   CASE NUMBER:                      0:19-CR-9-DLB-l



                                                                   IMPRISONMENT

              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
   term of:
                                                                    TIME SERVED


        □      The court makes the following recommendations to the Bureau of Prisons:




        □         The defendant is remanded to the custody of the United States Marshal.

        D         The defendant shall surrender to the United States Marshal for this district:

              □      at   --------
                                                        □   a.m.   D p.m.         on - - - - - - - - - -

              □      as notified by the United States Marshal.

        D         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

              □      before 2 p.m. on
              □      as notified by the United States Marshal.
              D      as notified by the Probation or Pretrial Services Office.

                                                                        RETURN
   I have executed this judgment as follows:




              Defendant delivered on                                                              to

   at   - - - - - - - - - - - - - ~ , with a certified copy of this judgment.


                                                                                                          UNITED STATES MARSHAL


                                                                                 By
                                                                                                       DEPUTY UNITED STATES MARSHAL
                   Case: 0:19-cr-00009-DLB Doc #: 16 Filed: 10/28/19 Page: 3 of 7 - Page ID#: 46
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release

                                                                                                      Judgment-Page ~-3_ _ of             7
   DEFENDANT:                    Kelli R. Bowen
   CASE NUMBER:                  0:19-CR-9-DLB-1

                                                       SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:

                                                             FIVE (5) YEARS


                                                      MANDATORY CONDITIONS

  1.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               □ The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (Check, if applicable.)
  4.   □ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (Check, if applicable.)
  5.   IZI You must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
  6.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)
  7.   D You must participate in an approved program for domestic violence. (Check, if applicable.)

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.
                  Case: 0:19-cr-00009-DLB Doc #: 16 Filed: 10/28/19 Page: 4 of 7 - Page ID#: 47
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release

                                                                                                         Judgment-Page        4      of        7
   DEFENDANT:                    Kelli R. Bowen
   CASE NUMBER:                  0:19-CR-9-DLB-1


                                                 STANDARD CONDITIONS OF SUPERVISION


   As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
   because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
   officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
         release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
         frame.
   2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
         when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
         court or the probation officer.
   4.    You must answer truthfully the questions asked by your probation officer.
   5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
         the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
         hours of becoming aware of a change or expected change.
   6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
         take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
         doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
         you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
         responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
         days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
         aware of a change or expected change.
   8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
         probation officer.
   9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
         designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
   11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
         first getting the permission of the court.
   12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
         require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
         person and confirm that you have notified the person about the risk.
   13.   You must follow the instructions of the probation officer related to the conditions of supervision.




  U.S. Probation Office Use Only

  A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
  judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
  Release Conditions, available at: www.uscourts.gov.

  Defendant's Signature                                                                         Date _ _ _ _ _ _ _ _ _ _ _ _ __
                 Case: 0:19-cr-00009-DLB Doc #: 16 Filed: 10/28/19 Page: 5 of 7 - Page ID#: 48
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3E - Supervised Release

                                                                                              Judgment-Page     5      of       7
                                                                                                              ---
     DEFENDANT:                  Kelli R. Bowen
     CASE NUMBER:                0:19-CR-9-DLB-1


                                              SPECIAL CONDITIONS OF SUPERVISION
1.       You must abstain from the use of alcohol.

2.       You must attend and cooperate in a substance abuse treatment program and/or a mental health diagnostic treatment program
         at the direction and discretion of the probation office during the term of supervision. You must pay for the cost of treatment
         services to the extent you are able as determined by the probation officer.

3.       You must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of
         any prohibited substance testing which is required as a condition of release.

4.       You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(l),
         but including other devices excluded from this definition), other electronic communications or data storage devices or media,
         or office, to a search conducted by a United States probation officer. Failure to submit to a search will be grounds for
         revocation of release. You must warn any other occupants that the premises may be subject to searches pursuant to this
         condition.

5.       You must provide to the USPO, within 7 (seven) days of the entry of this Judgement, a written report, in a form the USPO
         directs, listing each and every prescription medication in your possession, custody or control. The list must include, but not
         be limited to, any prescription medication that contains a controlled substance and encompasses all current, past and outdated
         or expired prescription medications in your possession, custody, or control at the time of the report;

6.       You must notify the USPO immediately (i.e., within no later than 72 hours) if you receive any prescription for a medication
         containing a controlled substance during the period of supervised release. You must provide the USPO such documentation
         and verification as the USPO may reasonably request and in a form the USPO directs;

7.       You must comply strictly with the orders of any physician or other prescribing source with respect to use of all prescription
         medications; and,

8.       You must report any theft or destruction of your prescription medications to the U.S. Probation Officer within 72 hours of
         the theft or destruction.

9.       You must provide the probation officer with access to any requested financial information.

10.      You will be placed on home detention for a period of 12 months, to commence within 30 days of the entry of this Judgement.
         During this time, you must remain at your place of residence except for employment and other activities approved in advance
         by the probation officer. You must maintain a telephone at place of residence without any special services, modems,
         answering machines, or cordless telephones for the above period. You must wear an electronic device and must observe the
         rules specified by the Probation Department. You must pay for the cost of location monitoring to the extent you are able as
         determined by the probation officer.
                   Case: 0:19-cr-00009-DLB Doc #: 16 Filed: 10/28/19 Page: 6 of 7 - Page ID#: 49
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                            Judgment - Page __6~_ of        7
   DEFENDANT:                         Kelli R. Bowen
   CASE NUMBER:                       0:19-CR-9-DLB-1

                                                 CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                          Assessment                             JVTA Assessment*                    Fine                 Restitution
   TOTALS             $ 100.00                              $    NIA                                $ Waived            $ 45,450.41


   D     The determination of restitution is deferred until - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be entered
         after such determination.

   ~     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

   Name of Payee                                 Total Loss**                        Restitution Ordered                  Priority or Percentage
   Louisa Community Bank
   C/O Gene Coffinan, CEO
   4393 Highway 2565
                                                          $45,450.41                         $45,450.41
   Louisa, Kentucky 41230




   TOTALS                                 $ _ _ _4_5---'--,4_5_0_.4_1_ _           $ _ _ _ _ _4_5~,4_50_.4_1_


    D      Restitution amount ordered pursuant to plea agreement $

    D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
           fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
           to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    ~      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          ~    the interest requirement is waived for the        O     fine    ~     restitution.

          D    the interest requirement for the       O   fine             0   restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                  Case: 0:19-cr-00009-DLB Doc #: 16 Filed: 10/28/19 Page: 7 of 7 - Page ID#: 50
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1


                                                                                                          Judgment - Page
                                                                                                                            - -7- - of           7
   DEFENDANT:                   Kelli R. Bowen
   CASE NUMBER:                 0:19-CR-9-DLB-1

                                                          SCHEDULE OF PAYMENTS

   Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

   A     IZI    Lump sum payment of$          45,650.41           due immediately, balance due

                D     not later than                                 , or
                IZl   in accordance with     D       C,   D   D    IZl E, or   IZl F below; or

   B     1ZJ Payment to begin immediately (may be combined with                □   C,     D      D,or      IZl F below); or

   C     D      Payment in equal _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

   D     D      Payment in equal _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or

   E     IZJ Payment during the term of supervised release will commence within          30     (e.g., 30 or 60 days) after the imposition of
                the Judgement. The Court sets the payment plan of not less than $100 per month.

   F     IZl Special instructions regarding the payment of criminal monetary penalties:

               Criminal monetary penalties are payable to:
               Clerk, U. S. District Court, Eastern District of Kentucky
               336 Carl Perkins Fed Bldg., 1405 Greenup Ave., Ashland, KY 41101

               INCLUDE CASE NUMBER WITH ALL CORRESPONDENCE

   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during the
   period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
   Responsibility Program, are made to the clerk of the court.

   The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

   □     Joint and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
         corresponding payee, if appropriate.




   0       The defendant shall pay the cost of prosecution.

   D       The defendant shall pay the following court cost(s):

   D       The defendant shall forfeit the defendant's interest in the following property to the United States:


   Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
   (5) fine interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
